Title: To George Washington from Bernard Hubley, Jr., 9 February 1790
From: Hubley, Bernard Jr.
To: Washington, George


Northumberland [Pa.] 
My much loved Genl and PresidentFebruary 9th, 1790 
Praying your Excellency to Confer upon me a Commission or such Office, as in your Wisdom may be thought proper if upon perusal of this I may be thought Worthy to deserve one; I beleive if your Excellency would think worth Notice to enquire into my Character you would find what I mention litterally true;

At the Commencement of the late War I was but a Young Lad, my Heart then panted for the Welfare of our Country, & was Wishing to take an Active part therein, when early Appointment for Officers in the Army took place an Elder Brother of mine was Appointed Lieut. in Captn Ross’s Compy of Riflemen under the Command of Col. Thompson; nothing but the ⟨re⟩straint of my Parents on account of my Youth prevented me from Marching along, when the Militia were Ordered for Elizabeth Point (in the Jersey) I then gaind Approbation to go with them and Joind the Light Infantry Compy of our County Viz. Lancaster, after the expiration of the Term of the Militia, when they March’d Home, I went to Long Island Joined Genl then Col. Hands Regt as a Volunteer after a few days there I received a Letter from my Captn & wherein was enclosed a First Lieuts. Commission for me in the German Regt, from Long Island agreeable to my Instructions I set out for Lancaster to Recruit Soldiers. I then Obtain’d the consent of my Father to continue in the Army, he Accordingly purchas’d a Sword presented me therewith giving at the same time the best Advice in the conduct of a Young Soldier, after Recruiting I Join’d my Regt at Philada under Houssecker, from thence we proceeded up the River Delaware Join’d your Excellency; I have been in the Battles of Trenton, Prince Town, Brandy Wine, German Town, Monmouth, and several skirmishes, and with Genl Sullivans Expedition to the W⟨est,⟩ I was ever trying to distinguish myself, and by every Means to become useful to our Country; in February 1778 I was Appointed a Captn to sd Regt agreeable to Rotation, all which time I served in the Army I think I may add with Honor, excepting there should be no honor without ever being Wounded, which I never was, I was ever beloved and in high estimation among such Brother Officers with whom I had Acquaintance; Agreeable to a Resolve of Congress of October 1780, for diminishing the Number of Officers, and to retire on half pay, I came under that Description, and with the Utmost reluctance owing to the situation of our Country, I went to my Native home Lancaster, out of Four Brothers there was Three of us in service, and the One of a Weak and sickly Constitution, was One of the Assistant Clothiers & Commissaries at Lancaster—Immediately after the conclusion of the War, I was Offer’d Goods on Credit,

by some Merchants of Philada with a persuasion that this Place would be suitable for Business, Accordingly I took to the Amt of Twelve Hundred Pounds, and was attentive to business, I had to the Amt of above Fourteen Hundred Pounds Certificates, in the care of a Brother Resident at Philada, on the Night of the 17th November 1786, his House was enter’d by some Villains, who broke open his Desk plunder’d it of every Thing Valuable and with my Certificates, My Brother Immediately atvertizd the same, the Fellows Three in Number some time after were Apprehended in Boston, they broke Open a House there and were caught in the deed, upon examination there was a small Certificate of mine Amounting to £99.4.2 found with them, and when the Advertizement was produc’d they confess’d the whole to the Magistrate, but declar’d, they had no more of them, that they sold them all but that One, some in the Jersey, some at New York, some at Boston, and they beleived that some they sold were taken to Baltimore, the Magistrate Wrote to my Brother that for the Offence committed at Boston the Villains were sentenc’d to Work Seven Years at the Castle; My Brother took the Opinion of the Honbl. Chief Justice Mr McKean, and the Advice of some of the most Eminent Lawyers in the City, and they all agreed that those Persons who Bought not knowing them to be Stole, came honestly by them and must be paid what they gave for them (if I would recover them) being a particular kind of Property different from others as they are Negotiable; and I have been Informed (by Men of Knowledge) the State cannot refund them to me, as they cannot be proven to be destroyd; I received Two Hundred and Thirty odd Pounds of them again that were collected in and about Boston, but had to repay those Persons there Money which was at the rate of 3s/9 in the Pound; soon after this Affair happen’d my Creditors got Alarm’d (as is ever the case with Timorous Merchts upon similar occasions) those who were timorous commenc’d immediately suits against me; the Goods were seiz’d by the Sheriff and sold at Public sale, a quantity of which sold 200 P. Cent under prime Cost, and by which Means I fell short near upon Four Hundred Pounds which I am honestly Indebted to this day, some of the Creditors more humane have shewn me every lenity, I have try’d every honest & honorable Means ever since thinking to discharge it,

but still find myself baffled, and have experienced that it comes pretty hard for a Virtuous Character to surmount many Obstacles when Fortune of the Vicissitudes of Human Affairs once seems to frown upon him.
The last Summer I had an Excursion to Lake Erie, the particulars of which on my return and at the Arrival of Fort Pitt, I sent to your Excellency—I think the Honbl. William McClay Esqr. can give a sketch of my Character since my retirement from service and Incorporation with the Mass of Citizens; The Honbl. Speaker Frederick A. Muhlenberg Esqr. his Brother the Genl and the Honbl. Thomas Hartley Esqr. are Acquainted with me & Connexion; The Honbl. Supreme Executive Council of Pennsylvania have lately honoured me with the Commission of Lieutenant of the County of Northumberland[;] the Pay of this Office is adequate to the Duties, but under the present form of Militia Laws, my Duty is seldom required—If your Excellency may think me Worthy and giving preference to those who ever study to be serviceable to their Country, or have been so, Your Excellency will find that I ever had and will ever have mine at Heart and Wish to see its Welfare; I have not Enter’d into the Matrimonial State yet, wherefore a Local Station with me in the United States, would be a Matter Immaterial in which part it was, as I am not bound to any particular spot, I would Wish to be in a station wherein I could really be of benefit to our Country, in being a Useless Drone I could never reconcile to myself; I Pray your Excellency to put favourable construction upon these Lines, they flow from a Heart which always ⟨mutilated⟩ from your first Appointment to Generallissimo, and which will ever be devoted entirely by your Directions. I take the liberty to subscribe myself Your Most Obdt & ever Humbl. servt

Bernard Hubley Jnr

